902 So.2d 898 (2005)
William G. GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-0174.
District Court of Appeal of Florida, First District.
June 1, 2005.
Appellant, pro se.
Charlie Crist, Attorney General; Sherri Tolar Rollison, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's summary denial of his motion to correct illegal sentence in which he alleged that the 10-year prison sentence he received upon violating probation following his successful completion of boot camp is illegal. Because the record conclusively establishes the appellant's legal entitlement to relief, we reverse.
The appellant has been designated a youthful offender for purposes of sentencing, has received court approval to attend boot camp, has successfully completed boot camp, and has been resentenced to probation pursuant to section 958.045(5)(c). Thus, upon violation of probation, the appellant could have been sentenced to no more than 364 days in jail under section 958.04(2)(b). See Thomas v. State, 825 So.2d 1032, 1033 (Fla. 1st DCA 2002). His sentence of 10 years' incarceration is therefore illegal, and the trial court erred in denying his motion to correct sentence.
We accordingly reverse the trial court's summary denial of the appellant's motion and remand for sentencing consistent with Thomas.
REVERSED AND REMANDED.
KAHN, BROWNING, and LEWIS, JJ., concur.